Per Curiam,
Department No. 2:
By the petition of the relator, filed in the district court of El Paso county, the respondent, Henry C. Hall, was sought to be restrained from casting his vote as a member -of the city council of the city .of Colorado Springs, and it was prayed that he be ousted from such right, franchise or privilege.
A demurrer to the complaint was sustained, and the cause is brought here by writ of error to review the judgment entered sustaining the demurrer, and entering judgment in favor of the respondent.
We shall take notice of the fact that the respondent is no longer the mayor of the .city of Colorado Springs, and is no longer claiming to exercise the right to vote as a member of the city council; and as- the case does not present any live issue, it will be dismissed. Dismissed.